Citation Nr: 1537708	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date for reinstatement of benefits following fugitive felon status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an May 2009 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in his May 2011 substantive appeal (Form 9) requested a Video Conference Hearing before the Board.  The VA issued a notification of this hearing in May 2015.  This notification was returned to the VA in June 2015 undelivered.  The Board finds that the Veteran's failure to show for the scheduled hearing was based on good cause as he did not receive proper notice.  The VA should ensure that they have the proper address for the Veteran and reschedule him for a Video Conference Hearing.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that they have the proper address for the Veteran.

2.  Thereafter,  the RO should re-schedule the Veteran for a Video Conference Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative.  After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




